
	

114 SRES 334 ATS: Congratulating the Pennsylvania State University women’s soccer team for winning the 2015 National Collegiate Athletic Association Soccer Championship.
U.S. Senate
2015-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 334
		IN THE SENATE OF THE UNITED STATES
		
			December 14, 2015
			Mr. Casey (for himself and Mr. Toomey) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the Pennsylvania State University women’s soccer team for winning the 2015 National
			 Collegiate Athletic Association Soccer Championship.
	
	
 Whereas, on December 6, 2015, the Pennsylvania State University Nittany Lions won the 2015 National Collegiate Athletic Association (referred to in this preamble as the NCAA) Soccer Championship, also known as the College Cup, in Cary, North Carolina with a hard-fought victory over the Duke University Blue Devils in a 1-0 match;
 Whereas the Nittany Lions women’s soccer team won their first ever NCAA Soccer Championship after advancing to the College Cup for the fifth time and the College Cup Final for the second time;
 Whereas the Pennsylvania State University Nittany Lions are the first Big Ten team to earn an NCAA Women’s Soccer Championship;
 Whereas the Pennsylvania State University Nittany Lions won both the Big Ten regular season title and the Big Ten Tournament, concluding the 2015 season with a record of 16 wins, including 15 shutouts, and only 3 losses;
 Whereas senior Raquel Rodriguez was named a First Team All-American by the National Soccer Coaches Association of America;
 Whereas seniors Britt Eckerstrom and Raquel Rodriguez were named to the Academic All-District 2 First Team by the College Sports Information Directors of America; and
 Whereas, this season, Head Coach Erica Walsh and her coaching staff depended on team captains Raquel Rodriguez, Mallory Weber, and Britt Eckerstrom to lead by example on the field: Now, therefore, be it
		
	
 That the Senate— (1)congratulates the Pennsylvania State University women’s soccer team, coaches, and staff for winning the 2015 National Collegiate Athletic Association Soccer Championship;
 (2)commends the Pennsylvania State University women’s soccer team, coaches, and staff for their hard work and dedication; and
 (3)recognizes the students, faculty, alumni, and devoted fans of Pennsylvania State University who supported the Nittany Lions on the path to winning their first ever National Collegiate Athletic Association Soccer Championship.
			
